PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                 P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV
                           


                             

				
  		        REASONS FOR ALLOWANCE

1.	The following is an Examiner’s statement for reasons for allowance: 

2.	Claims 1-19 are considered allowable since when reading the claims in light of the specifi- 

cation, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 

1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combi- 

nation disclose or suggest the combination of limitations specified in the independent claims.
 
3.	The limitations recited in independent claim 1  “A method comprising: determining, 

for each embedding model in a plurality of embedding models, a stability score for the em-

bedding model, comprising: identifying, for each content provider of a set of content provi-

ders, a first cluster of content providers associated with the content provider in a set of first 

embeddings generated by the embedding model, wherein the set of first embeddings are ge-

nerated based on first input data, and wherein the first cluster of content providers are deter-

mined based on distances between the first embeddings; identifying, for each content provi-

der, a second cluster of content providers associated with the content provider in a set of se-

cond embeddings generated by the embedding model, wherein the set of second embeddings 

are generated based on second input data different from the first input data, and wherein the 

second cluster of content providers are determined based on distances between the second 

embeddings; and determining the stability score for the embedding model based on an over-

lap between the first cluster of content providers and the second cluster of content providers 

for one or more content providers; and selecting an embedding model for use based on the 

determined stability scores for the plurality of embedding models.73 SAS 100016US Attorney Docket No.: 094926-1044641”

4.	The limitations recited in independent claim 10  “A method comprising: determining, 

for each embedding model of one or more embedding models, a stability score for the embed-

ding model, comprising: identifying, for each content provider of a set of content providers, a 

first cluster of content providers associated with the content provider in a set of first embed-

ings generated by the embedding model, wherein the set of first embeddings are generated bas-

ed on first input data, and wherein the first cluster of content providers are determined based on

distances between the first embeddings; identifying, for each content provider, a second cluster 

of content providers associated with the content provider in a set of second embeddings generat-

ed by the embedding model, wherein the set of second embeddings are generated based on se-

cond input data different from the first input data, and wherein the second cluster of content pro-

viders are determined based on distances between the second embeddings; and  - 20 -26295/37872/FW/9763518.3determining the 

stability score for the embedding model based on an overlap between the first cluster of content 

providers and the second cluster of content providers for one or more content providers.”                                                                         
5.	When taken in context the claims as a whole was/were not uncovered in the prior art i.e., the 

dependent claims are allowed as they depend upon an allowable independent claim.

6.	Any comments considered necessary by applicant must be submitted no later than the payment 

of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such sub-

mission should be clearly labeled “Comments regarding Statement of Reasons for Allowance.”


                                  Correspondence Information

7.	Any inquiries concerning this communication or earlier communications from the examiner 

should be directed to Michael B. Holmes, who may be reached Monday through Friday, between 5:00 

a.m. and 6:00 p.m. EST. or via telephone at (571) 272-3686 or facsimile transmission (571) 273-3686 

or email michael.holmesb@uspto.gov. If you need to send an Official facsimile transmission, please 

send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervi-

sor (SPE), Lo Ann J., may be reached at (571) 272-9767. Hand-delivered responses should be deliver-

ed to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexan-

dria, VA 22313), located on the first floor of the south side of the Randolph Building. Finally, infor-

mation regarding the status of an application may be obtained from the Patent Application Information 

Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from 

either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

you have any questions on access to the Private PAIR system, contact the Electronic Business Center 

(EBC) toll-free @ 1-866-217-9197.
                                                  Michael B. Holmes
                                                                                  Primary Examiner
                                                                                Artificial Intelligence
                                                                                     Art Unit 2126
                                                          United States Department of Commerce
                                                                        Patent & Trademark Office

Monday, February 22, 2021
              MBH
                                                                                      /MICHAEL B HOLMES/                                                                                Primary Examiner, Art Unit 2126